DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendments and Arguments filed on 02/03/2021.
Claims 1, 2, 4-10, 12, 14, and 16-20 have been cancelled and claims 22-26 have been newly added according to After Final response filed on 02/03/2021. 
Claims 21-26 are presented for examination.

Allowable Subject Matter
Claims 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 2, 4-10, 12, 14, and 16-20 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2017/0248925 to Root in view of U.S. Publication 2019/0109713 to Clark and in further view of U.S. Publication 2002/0120502 to Sakaguchi in a Final Rejection filed on 12/08/2020. The claims are allowable over the 35 U.S.C. § 103 rejections:
According to the Amendments filed on 11/03/2020, the independent claim 21 recites “receiving an opt-in input at the refrigerator appliance; transmitting an opt-in signal from the consumer appliance in response to receiving the opt-in input; receiving, subsequent to transmitting the opt-in signal, an incentivized media file from a remote server in wireless communication with the refrigerator appliance, the incentivized media file comprising a visual advertisement; verifying power to the image monitor by detecting a voltage to the image monitor following receiving the incentivized media file; presenting the incentivized media file on the refrigerator appliance, presenting the incentivized media file comprising projecting the visual advertisement on the image monitor, presenting the incentivized media file being conditioned on verifying power to the image monitor to ensure avoidance of the incentivized media file is discouraged; generating a discrete block of a blockchain in response to presenting the incentivized media file; transmitting the discrete block to a blockchain network wirelessly connected to the refrigerator appliance, the blockchain network comprising a plurality of consumer appliances organized in peer-to-peer communication; and receiving, in response to transmitting the discrete block, a payment signal for a payment to a user viewing the visual advertisement on the image monitor.” The combination of the references; Root, Clark, and Sakaguchi do not explicitly disclose the limitations of the invention. This uniquely distinct feature alongside the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 27, 2021